             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

KAMETRIC BURLEY, Individually and
on Behalf of All Others Similarly Situated                PLAINTIFF

v.                      No. 4:20-cv-226-DPM

CENTRAL ARKANSAS AREA
AGENCY ON AGING, INC.                                  DEFENDANT

                               ORDER
     1. Before deciding Central Arkansas Area Agency on Aging' s
motion for summary judgment, the Court has some brush to clear.
Burley has abandoned her mileage claims. Doc. 3 7 at 12. There have
been five opt-ins. So there is no need for group litigation. The Court
decertifies the collective and directs the Clerk to add Mia Simmons,
Christine Harms, Sabrina McMahon, Tracey Miles, and Mae White as
named Plaintiffs. And the Court denies the Agency's motion to strike.
Burley's response to the statement of undisputed facts substantially
complies with the Scheduling Order, and it accords with her deposition
testimony.
     2. The Agency seeks judgment as a matter of law, emphasizing
time records and Burley's deposition testimony about specific weeks
and vacation time. According to the Agency, Burley admitted that she
was always properly compensated for any overtime worked, and the
documents bear that out. The employer also points to its president's
deposition and affidavit, as well as a supervisor/fellow caregiver's
affidavit.
      Burley responds that she consistently worked overtime without
proper pay and that the Agency's stated overtime policy cloaks a
practice of discouraging reporting .extra hours and punishing
employees that do. Her work regularly began around 6:00 a.m. and
continued into the evening. She testified about particular tasks, though
she could not specify particular weeks in which she earned unpaid
overtime. She was paid properly for all recorded time, but she says the
company dissuaded her from claiming all the hours she actually
worked.
     Taking all disputed facts, and making all reasonable inferences, in
Burley's favor, McElree v. City of Cedar Rapids, 983 F.3d 1009, 1014-15
(8th Cir. 2020), there are issues for trial.   Reasonable jurors could
conclude that the Agency had a shadow policy against proper overtime
pay for care coordinators. Burley's testimony on deposition eliminates
her overtime claim for certain weeks. But this isn't an outlier case with
a vanishingly thin record that entitles the employer to prevail as a
matter of law. Compare Holaway v. Stratasys, Inc., 771 F.3d 1057, 1059
(8th Cir. 2014); Meinke v. Southern Paramedic Services, Inc., 2017 WL
157737, at *1 (E.D. Ark. 10 January 2017) . A jury could find that the
Agency has an onerous process for care coordinators to get overtime


                                  -2-
pay, including usually having to get pre-approval from their
supervisors, Doc. 29-2 at 15, and having to make extra efforts to get non-
preapproved overtime hours fully paid, Doc. 29-3 at 25-26.           That
process has at least the potential for delaying paychecks. Doc. 29-3 at
45. There's also a slice of testimony from the Agency's president that a
jury could weigh against the employer.           He said that repeated
unapproved overtime requests can result in discipline if supervisors
detect" a continual problem[.]" Doc. 29-2 at 15. On the one hand, every
employer is entitled to require efficient work from employees. On the
other, an employer may not sit back and accept the benefits of overtime
hours without compensating its employees for those hours. 29 C.F.R. §
785.13. Here, a jury could reasonably conclude that the twin threats of
lagging pay and discipline discouraged Burley and other employees
from seeking earned overtime.
                                  * * *
     Central Arkansas Area Agency on Aging' s motion for summary
judgment, Doc. 29, is partly granted and partly denied.          Burley's
conceded mileage claims are dismissed with prejudice. Her overtime
claims fail for weeks addressed specifically in her deposition where she
acknowledged complete payment.            Her claims as to other weeks
proceed. The individual overtime and mileage claims of the five opt-
ins, now named Plaintiffs, go forward.         The collective claims are




                                  -3-
dismissed without prejudice. The Agency's motion to strike, Doc. 47, is
denied. An Amended Final Scheduling Order will issue.
     So Ordered.



                                D.P. Marshall Jr.
                                United States District Judge




                                  -4-
